United States Court of Appeals
                     For the First Circuit


No. 06-2371

                          JOSEPH TETI,

                     Petitioner, Appellant,

                               v.

                          JAMES BENDER,
  ACTING COMMISSIONER, MASSACHUSETTS DEPARTMENT OF CORRECTION,

                      Respondent, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on November 8, 2007 is
amended as follows:

     On page 2, line 20, add comma after "ch. 94C"

     On page 5, line 9, add period at end of paragraph.

     On page 12, line 13, substitute "Terry Williams, 529 U.S. at
411." in place of "Id. at 411."

     On page 14, line 14, add additional parenthesis to read
"quoting 28 U.S.C. § 2254(d)(2)))"

     On page 24, line 2, substitute "prescribed" in place of
"proscribed."